Citation Nr: 1740919	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  16-07 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) based on service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E. Choi, Associate Counsel


INTRODUCTION

Appellant is the surviving spouse of a veteran, hereinafter referred to as the Veteran, who served on active duty from March 1964 to March 1966.

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2015 rating decision of the RO in Philadelphia, Pennsylvania, which denied service connection for the cause of the Veteran's death.  A claim for DIC benefits based on service connection for the cause of the Veteran's death was received in October 2014.

The Board has reviewed the electronic file on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.  This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2016).

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

Service Connection for Cause of Death

The Veteran died in August 2014.  The death certificate lists the immediate cause of death as cardiac arrest due to, or as a consequence of, renal insufficiency and hypertension.  

In a February 2016 VA Form 9, the Appellant contends that the Veteran's death was caused by medical problems resulting from his exposure to herbicides during military service in the Republic of Vietnam (Vietnam).  Alternatively, in an August 2017 statement, the appellant's representative asserts that the cardiac arrest was caused by ischemic heart disease as a result of the Veteran's herbicide exposure during service in Vietnam.

VCAA Notice

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable Agency of Original Jurisdiction's decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).       

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United States Court of Appeals for Veterans Claims (Court) held that, when adjudicating a claim for DIC (to include service connection for the cause of the veteran's death), VA must perform a different analysis depending upon whether a veteran was service connected for a disability during his or her lifetime.  The Court concluded that, in general,             38 U.S.C.A. § 5103(a) notice for a DIC case must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a claim for service connection for the cause of the veteran's death based on a previously service-connected disability; and (3) an explanation of the evidence and information required to substantiate a claim based on a condition not yet service connected.

In this case, a January 2015 Deferred Rating acknowledged the need to provide the Appellant notice; however, the record does not reflect that such notice was provided prior to the initial adjudication of the claim in March 2015.  As such, the Board finds that remand is necessary in order to provide the Appellant with proper VCAA notice.

Military Personnel Records & VA Treatment Records

Upon review of the record, the Board finds that remand is necessary for further development.  First, the record does not reflect that the Veteran's exposure to herbicides during service has been developed and documented pursuant to VA's Adjudication Procedures Manual, M21-1, Part IV.ii.1.H.1.a for verifying herbicide exposure based on service in the Republic of Vietnam.  While the DD Form 214 and the medical evidence of record (see December 2012 VA Agent Orange screening examination) indicate the Veteran was involved in ground combat operations in Vietnam during the Vietnam War, the record does not contain any findings of such service; further, military personnel records have not been associated with the record.

Next, the VA treatment records associated with the file appear to be incomplete.  The most recent VA treatment records are from December 2012 to December 2013, and contain references to other VA treatment records from within that time period, which records are not associated with the file.  For example, a March 2013 VA treatment record reflects a prescription for Aspirin was issued in January 2013, and the Veteran was instructed to take one tablet daily for "pain/fever or heart ," but the January 2013 VA treatment record is not associated with the file.  Additionally, earlier VA treatment records from January 2010 to July 2011 that are associated with the file are limited to the treatment of the Veteran's service-connected posttraumatic stress disorder.

VA Medical Opinion 

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide a claim.  38 C.F.R. § 3.159(c)(4)(i) (2016).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability or recurrent symptoms of a disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury, or disease in service.  See id.; McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).

The record reflects that, prior to his death, the Veteran had a diagnosis of hypertension, which is also listed as a contributory cause of death on the death certificate.  As discussed above, service personnel records have not been associated with the record; however, the DD Form 214 and the medical evidence of record indicate the Veteran had in-country service in Vietnam during the Vietnam War.  Assuming the Veteran's service in Vietnam is verified, then herbicide exposure may be presumed.  38 C.F.R. § 3.307(a)(6)(m) (2016).

While hypertension is not listed as a disease associated with exposure to herbicides under 38 C.F.R. § 3.309(e) (2016), in its 2010 report "Veterans and Agent Orange: Update 2010," the Committee to Review the Health Effects in Vietnam Veterans of Exposure to Herbicides categorized hypertension as having limited or suggestive evidence of association with herbicide exposure.  77 Fed. Reg. 47,924, 47,926 (Aug. 10, 2012).  That is, the report found that epidemiologic evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion was limited because chance, bias, and confounding could not be ruled out with confidence.  The same conclusion was drawn in the 2012 update.

Because the Agent Orange Updates have found that there is some, albeit limited, evidence of association between hypertension and herbicide exposure and in light of the "low threshold" for examination and medical opinion as announced in McLendon, the Board finds that remand is required in order to obtain a medical opinion addressing whether the Veteran's hypertension was caused by the presumed in-service herbicide exposure, assuming his service in Vietnam is verified.   

Accordingly, the issue of service connection for cause of death is REMANDED for the following actions:

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2016).

1.	Provide the Appellant with proper VCAA notice explaining how to substantiate a claim for service connection for the cause of the Veteran's death.

2.	Associate with the record all VA treatment records of the Veteran for the period starting from August 2009.

3.	Obtain and associate the Veteran's military personnel records with the electronic file.

4.	Conduct all relevant development as specified under VA's Adjudication Procedures Manual, M21-1, Part IV.ii.1.H.1.a for verifying herbicide exposure in the Republic of Vietnam.

5.	If, and only if, the Veteran's in-service herbicide exposure has been verified, request that a VA medical professional review the claims file and provide the VA medical opinions requested below.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the requested opinion.  The VA examiner should provide the following opinions:

a)	Is it at least as likely as not (i.e., probability of 50 percent) that in-service exposure to herbicides (Agent Orange) resulted in the Veteran's hypertension?  In providing reasons for this opinion, the examiner should give reasons why this particular Veteran's in-service exposure to herbicides did or did not result in the subsequent hypertension.  The VA examiner should not use as a reason for the opinion that hypertension is not on VA's herbicide presumptive service connection list (38 C.F.R. § 3.309(e)).

Citation to medical authority/treatise would be helpful.  In answering the question above, the VA examiner should note that the Veteran is presumed to have been exposed to herbicide agents during service.  The examiner should discuss the relevance, if any, of the findings by the Committee to Review the Health Effects in Vietnam Veterans of Exposure to Herbicides 2010 report "Veterans and Agent Orange: Update 2010" that continued to categorize hypertension as having limited or suggestive evidence of association with herbicide exposure (meaning that epidemiologic evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence).

b)	During his life, did the Veteran have any form of ischemic heart disease?  If so, is it at least as likely as not that the ischemic heart disease caused the cardiac arrest resulting in the Veteran's death?

c)	If the Veteran had ischemic heart disease that did not cause the cardiac arrest resulting in his death, is it at least as likely as not that the ischemic heart disease either: (1) substantially or materially contributed to the Veteran's death; (2) combined with another medical condition to cause death; or (3) aided or assisted the production of death?

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

6.	Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the Appellant and representative should be provided with a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





